Citation Nr: 1707679	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  08-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to medications taken for service-connected right knee arthritis and instability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to May 1974 and from June 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was most recently before the Board in September 2015, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in September 2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2015, the Board remanded this matter so the AOJ could obtain an opinion addressing the aggravation prong of the Veteran's secondary service connection claim for hypertension.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that secondary service connection is a two-part issue that involves causation and/or aggravation); 38 C.F.R. § 3.310 (2016).

In December 2015, a VA examiner, C.M.R., M.D., who had previously examined the Veteran in July 2012, provided an opinion that the use of nonsteroidal anti-inflammatories (NSAIDs) for a service-connected right knee disability less likely than not aggravated the Veteran's hypertension beyond the natural progression of the disease.  C.M.R., M.D., explained the Veteran had multiple reasons for continued hypertension to include chronic kidney disease.

Yet, in February 2016, the AOJ obtained a second opinion addressing the aggravation prong of the Veteran's secondary service connection claim for hypertension.  The February 2016 VA examiner, S.B.W., M.D., also determined NSAIDs less likely than not aggravated the Veteran's hypertension beyond the natural progression of the disease.  S.B.W., M.D., explained NSAIDs typically result in temporary elevation of blood pressure and do not cause permanent effects on blood pressure unless their use led to renal dysfunction.  S.B.W., M.D., noted the Veteran had no chronic kidney disease associated with NSAID use.

The Board finds the inconsistency in the December 2015 and February 2016 opinions renders them inadequate to make an informed decision on the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("An opinion is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.") (internal citations and quotations omitted).  Most notably, the August 2015 opinion attributes the Veteran's continued issue with hypertension to chronic kidney disease, while the February 2016 opinion's rationale is based on the lack of chronic kidney disease.  The Board is simply unable to reconcile this inconsistency based on the evidence of record.

The most recent treatment records associated with the Veteran's claims file are from August 2010.  These records do not address whether the Veteran has chronic kidney disease.  Further, a June 2016 report of hospitalization indicates the Veteran was hospitalized for two days as a result of chest pain.  The records associated with this hospitalization are potentially relevant to the Veteran's secondary service connection claim.  VA's duty to assist requires efforts to ensure all available VA treatment records have been obtained and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Schedule the Veteran for a new examination, preferably with an examiner who has not previously examined him, to obtain an opinion addressing whether medications (NSAIDs) taken for his service-connected right knee disability have at least as likely as not aggravated his currently diagnosed hypertension.  The examiner should recognize that the question of aggravation is separate from the previously answered question of causation and is a question that the Board is required to address in the context of the Veteran's secondary service connection claim for hypertension.  Merely stating that there is no relationship between the medications taken for the service-connected right knee disability and hypertension does not adequately address this matter; the opinion must specifically discuss aggravation.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of hypertension prior to aggravation by the service-connected disability.

The examiner must also specifically address the inconsistency between the December 2015 and February 2016 VA opinions regarding the role chronic kidney disease may or may not play in the Veteran's continued issues with hypertension.  The examiner must specifically state whether the Veteran has chronic kidney disease.  If the Veteran has chronic kidney disease, the examiner must address whether this is associated with medications taken for the service-connected right knee disability and whether this is linked to the claimed hypertension.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and return the matter to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

